                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JAMES W. BOWLIN, JR.,

                Plaintiff,

        v.                                                    Case No. 17-cv-712-JPG-MAB

 MATT SHROYER, TYLOR BUTTS, ADEYEMI
 FATOKI and AKINRINOLA FATOKI,

                Defendants.

                                MEMORANDUM AND ORDER

       This matter comes before the Court on the notice of voluntary dismissal of the remaining

claims in this case filed by plaintiff James W. Bowlin, Jr. (Doc. 65). The Court construes this

filing as a stipulation of dismissal pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii)

signed by all parties who have appeared in this case. Rule 41(a)(1)(A)(ii) allows dismissal by a

plaintiff without a court order by filing such a stipulation. Therefore, the Court finds that the

remaining claims in this action are DISMISSED with prejudice and DIRECTS the Clerk of

Court enter judgment accordingly.

IT IS SO ORDERED.
DATED: April 4, 2019


                                                      s/ J. Phil Gilbert
                                                      J. PHIL GILBERT
                                                      DISTRICT JUDGE
